DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 10/7/21 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-11, and 13-19 is/are rejected under 35 U.S.C. 102A1 as being anticipated by Eastwood et al. (US Pub. No. 2011/0123319).
Regarding claim 1, the Eastwood et al. (hereinafter Eastwood) reference discloses a slider seal assembly (19) for a gas turbine engine (Fig. 1), comprising: 
a housing (20) comprising an outer surface (60) and an inner surface (62), and a recessed opening (opening holding 24,26) between said inner surface and said outer surface, wherein said inner surface of said housing includes a flat planar portion (Fig. 4) configured to match a planar surface of a receiver on an inner wall of a casing of the gas turbine engine (Figs. 2,3); 

a retaining ring (26) configured to retain said seal plate adjacent said housing, said retaining ring includes a plurality of tabs (tabs of 26,126) configured to retain said seal plate adjacent said housing (Figs. 4,6).
Regarding claim 2, the Eastwood reference discloses said receiver comprises a plate or disc attached to the inner wall of the casing of the gas turbine engine (Figs. 2,3).
Regarding claim 3, the Eastwood reference discloses said receiver is configured to adapt a curved surface of said inner wall of the casing into a planar surface (Figs. 2,3).
Regarding claim 4, the Eastwood reference discloses said receiver comprises a machined feature formed into the inner wall of the casing of the gas turbine engine (Figs. 2-6).
Regarding claim 7, the Eastwood reference discloses said retaining ring is received within a slot (34) of the recessed opening and configured to retain said seal plate within said recessed opening (Figs. 2-6).
Regarding claim 8, the Eastwood reference discloses a slider seal assembly (19) for a gas turbine engine (Figs. 1-6) comprising: 
a housing (20) comprising an outer surface (60) and an inner surface (62), and a recessed opening (opening holding 24.26) between said inner surface and said outer surface (Figs. 4,6), said housing forming a first opening (Figs. 4, 6), wherein said inner surface of said housing includes a flat planar portion (Figs. 4,6) configured to match a 
a seal plate (24) received within said recessed opening, said seal plate comprising a second opening extending through said seal plate (Figs. 2-6), said seal plate being moveable relative to said housing (Figs. 2-6); 
a retaining ring (26) configured to retain said seal plate adjacent said housing, said retaining ring includes a plurality of tabs (tabs of 26,126) configured to retain said seal plate adjacent said housing (Figs. 4,6); and 
an interface part (30) extending through said first opening of said housing and said second opening of said seal plate (Fig. 3).
Regarding claim 9, the Eastwood reference discloses said interface part includes at least one of a borescope plug, a fuel fitting and a customer bleed port (Fig. 3, Para. [0013]).
Regarding claim 10, the Eastwood reference discloses said first opening includes a first diameter and said second opening includes a second diameter, wherein said first diameter is greater than said second diameter (Figs. 4,6).
Regarding claim 11, the Eastwood reference discloses said receiver is configured to adapt a curved surface of said inner wall of the casing into the planar surface (Figs. 2-6).
Regarding claim 13, the Eastwood reference discloses said interface part further comprises a tube fitting coupled to said interface part, said tube fitting configured to provide an interface between said interface part and said seal plate (Figs. 2-6).

Regarding claim 15, the Eastwood reference discloses a plurality of interface parts (e.g. at 18) extending through an opening in each of said at least one slider seal assembly and said engine casing (Figs. 1-6, Para, [0012]).
Regarding claim 16, the Eastwood reference discloses one of said plurality of interface parts extends through one of said at least one slider seal assembly (Figs 1-6).
Regarding claim 17, the Eastwood reference discloses a plurality of said at least one slider seal assembly are mounted along a plurality of locations on said engine casing (Para. [0012]).
Regarding claim 18, the Eastwood reference discloses said at least one slider seal assembly is mounted on a high pressure side of said engine casing (Figs. 1-6).
Regarding claim 19, the Eastwood reference discloses said at least one slider seal assembly comprises a low aerodynamic profile within said engine casing (Figs. 1-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 5, 6, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eastwood in view of Johnson et al. (US Pub. No. 2010/0011774).
Regarding claims 5, 6, and 12, the Do reference discloses the invention substantially as claimed in claims 1 and 8.
However, the Do reference fails to explicitly disclose the claimed wear strip.
The Johnson et al. (hereinafter “Johnson”) reference, a seal for a turbine, discloses the addition of a wear strip (100).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a wear strip to the Do reference in view of the teachings of the Eastwood reference in order to increase the life of the seal assembly and in order to provide a means for checking wear without complete disassembly.

Response to Arguments
Applicant's arguments filed 10/7/21 have been fully considered but they are not persuasive.
With regards to the applicant’s argument the “flat planar portion” of the Eastwood reference, the argument is not persuasive because claims 3,10, and 14 state that the seal has parallel sides. Figs. 2, 3, 4, and 6 further depict the “planar” surfaces of each elements 120, 124, and 126.
With regards to the applicant’s argument of the “receiver” of the Eastwood reference, the argument is not persuasive because the “receiver” of the Eastwood reference is the “mating” part connected to 20 in Fig. 2.

With regards to the applicant’s argument of the rejection of claim 18, the argument is not persuasive because it is well known in the art that the low pressure “sides” of the turbine are at the intake and exhaust and that the high pressure “side” is within the intake and exhaust. Fig. 1 of the Eastwood reference clearly shows the sealing element being at a high pressure “side” of the turbine.
With regards to the applicant’s argument of the rejection of claims 5, 6, and 12, the argument is not persuasive because of the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894.  The examiner can normally be reached on Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GILBERT Y LEE/Primary Examiner, Art Unit 3675